Citation Nr: 1132204	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran submitted a May 2008 substantive appeal, via a VA Form 9, and requested a Board hearing at the local RO. In October 2009, the Veteran's representative submitted a written statement indicating that the Veteran does not wish to participate in the requested Board hearing. The Board finds that there is no hearing request pending at this time. 38 C.F.R. § 20.704(e) (2010).    


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record documents the Veteran's service-connected PTSD is characterized by continuous medication, hypervigilance, flashbacks, panic attacks, impaired impulse control, intrusive memories, sleep impairment, isolation, irritability, depressed mood, suicidal ideation, and being easily startled. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a November 2006 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for her service-connected disability, the evidence must show that such a disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the November 2006 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current claim on appeal, VA has obtained the Veteran's VA outpatient treatment records from September 2005 to March 2006, October 2006 to April 2007, and from October 2007 to September 2009, as well as April 2006 and May 2008 VA outpatient treatment statements.  

The Veteran was provided a VA examination in connection with his claim on appeal in March 2007. The VA examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board acknowledges that the Veteran's most recent VA examination was in March 2007; however, an additional VA examination is not warranted in this case because the evidence of record does not show the service-connected disability has worsened or that the examination was inadequate for rating purposes.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a September 2006 personal statement, the Veteran's representative contends that a disability rating in excess of 70 percent for PTSD is warranted.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2010).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). A score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). The Veteran is currently rated 70 percent disabled under the general rating formula for mental disorders. A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130 (2010).

To warrant the total grant of benefits, as the Veteran is requesting in this case, a 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that a 100 percent rating is warranted for the Veteran's service-connected PTSD. 
At the March 2007 VA examination, the Veteran reported difficulty concentrating, evidenced by the fact he cannot concentrate while watching a movie and can only read the headlines. Nevertheless, the examiner noted the Veteran's difficulty with keeping good eye contact, but found no impairment of Veteran's thought process or communication. He reported that the Veteran was polite and cooperative, communication was flat, rate and flow of speech was normal, and there were no irrelevant, illogical, or obscure speech patterns. Although the April 2006 and May 2008 VA outpatient treatment statements noted the Veteran's hyperarousal PTSD symptoms persistently interfere with cognitive performance and ability to effectively interact with peers, the Board finds no evidence of record to indicate the Veteran has gross impairment in thought process or communication.

There is no evidence to show the Veteran has grossly inappropriate behavior. At the VA examination, the Veteran reported "having a short fuse and quick temper," but cited to examples when he was previously employed. The examiner also noted that the Veteran was arrested and spent time in jail for three months, but nonetheless found no evidence of inappropriate behavior from the Veteran. 

Next, despite the Veteran's history of suicidal ideation, as already contemplated in the currently assigned 70 percent disability rating, there was no evidence of record to show the Veteran poses persistent danger of hurting himself or others to warrant a higher rating. At the VA examination, the Veteran reported that he occasionally has suicidal ideation since his diagnosis of lung cancer, but admitted to having lots of support and denied any current suicidal ideation, intent or plan. 

VA outpatient treatment records show similar reports from the Veteran. In a May 2008 record, the Veteran reported intermittent suicidal ideation, and that he has not taken any action due to the promise he made to his wife not to end his life. In a February 2009 record, he reported having more frequent suicidal ideation, and in April 2009 and May 2009 records, he noted intermittent suicidal ideation and denied acting in furtherance of such ideas because does not want to harm his wife and fellow Veterans. A May 2009 VA outpatient suicide risk assessment also documented the Veteran's chronic thoughts of dying, and although he does not have a gun, he would consider shooting himself, yet chooses to live because he believes killing himself would traumatize his wife and friends.     

Additionally, the VA examiner noted the Veteran was clean, neat, well groomed, casually dressed, and oriented to person, place, and time. There was also no evidence of record to show the Veteran has persistent delusions or hallucinations or memory loss for names of close relatives or his own name. 

The Board acknowledges that the Veteran has been on continuous medication for his psychiatric disability, which was increased in a February 2009 VA outpatient treatment record. At the VA examination, the Veteran reported evidence of hypervigilance, shown by the fact he frequently checks the perimeter of his home, especially when he awakes at night, worries about safety at night and in public places, and usually does not like anyone behind him. At a January 2007 VA outpatient mental examination and in the July 2009 VA outpatient treatment record, his hypervigilance was further noted. The Veteran also reported having flashbacks and panic attacks, being easily startled by loud noise and that he cannot remember any important aspect of his in-service trauma. The VA examiner also noted the Veteran's impaired impulse control, evidenced by the Veteran's actions during previous employment.

The Veteran further reported, in the VA examination report and VA outpatient treatment records from November 2006 to April 2009, having recurrent and intrusive memories relating to his Vietnam experience, intermittent and recurrent nightmares, chronic sleep impairment, and the tendency to isolate himself, except for interaction with his wife and other combat Veterans. Additionally, the Veteran noted his irritability and periods of depressed mood were noted in the VA examination report, January 2007 and VA outpatient treatment records from January 2007 to September 2009. 

In spite of the evidentiary findings relating to the Veteran's service-connected PTSD, to include continuous medication, hypervigilance, flashbacks, panic attacks, being easily startled, impaired impulse control, intrusive memories, sleep impairment, isolation, irritability, and depressed mood, the Board finds that such symptomatology are already contemplated by his currently assigned 70 percent disability rating.   

During the pendency of the appeal, the Veteran was assigned a GAF score of 40 in February 2006 and January 2007 VA outpatient mental examination and March 2007 VA examination reports, and a GAF score of 35 in the April 2006 and May 2008 VA outpatient treatment statements. These GAF scores denote some impairment in reality testing or communication or major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood. However, the Board points out that the classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned. The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment. See 38 C.F.R. § 4.126(a) (2010). 

In this case, the Board acknowledges the Veteran's depressed mood, but also found no objective findings of impairment in reality testing or communication, or even major impairment in family relations, judgment, or thinking. As a result, the Board finds that the Veteran's clinical disability picture is not illustrative of total occupational and social impairment to warrant a 100 percent rating.

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate, or are consistent with the criteria for a 100 percent rating. Any worsening or increase in severity of the Veteran's symptoms throughout the pendency of this appeal remains contemplated by the 70 percent rating currently assigned. See Fenderson, 12 Vet. App. at 119.

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 589.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 70 percent rating currently assigned.

Consideration has also been given as to whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b) (1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). I f there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned for PTSD is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  He does not have the symptoms described as examples warranting a 100 percent rating, and the 70 percent rating currently assigned does adequately describe the effects of his current PTSD.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  The Board notes that the Veteran was granted a total disability rating based on individual unemployability (TDIU) at the same time that his 70 percent rating for PTSD was established.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an evaluation in excess of 70 percent for PTSD. See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


